Citation Nr: 1510509	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  08-38 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty for training from June 1992 to September 1992 and on active duty from August 2002 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA. 

In a September 2012 decision, the Board denied the issue of entitlement to TDIU.  The Veteran then appealed the Board's decision with respect to that particular issue to the United States Court of Appeals for Veterans Claims (Court), and in a December 2013 memorandum decision, the Court vacated and remanded the case to the Board.  

The Board subsequently remanded the case for further development in April 2014.  The case has since been returned to the Board for appellate review.

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals additional VA treatment records, October 2014 VA examination reports, and statements from the Veteran and his representative.  The remainder of the documents in those files are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the December 2013 memorandum decision, the Board remanded the case for a VA examination and medical opinion to address the Veteran's ability to obtain or maintain employment.  He was subsequently provided two VA examinations in October 2014.  However, in light of those opinions, the Board finds that a social and industrial survey is needed to ascertain whether there is any form of employment that the Veteran is capable of performing.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. He is currently service-connected for PTSD and a hiatal hernia.

The report should indicate how the Veteran's PTSD symptoms and hiatal hernia affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims folder.

2.  After completing this action, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




